PER CURIAM.
This is an appeal from an order of the District Court of the United States for the Eastern District of Pennsylvania, confirming a master’s report declaring Stanley Francis, the appellant, who has not yet been adjudged a bankrupt, to be a member of a certain copartnership trading as Provident Investment Bureau, and as such individually liable to the copartnership creditors. The proceeding before us cannot be treated as a petition of review. It is not confined to matters of law, but turns on questions of fact. If it can be entertained at all, it must be as an appeal. But an appeal in bankruptcy lies to this court only:
“(1) From a judgment adjudging or refusing to adjudge the defendant a bankrupt; (2) from a judgment granting or denying a discharge; and (8) from a judgment allowing or rejecting a'debt or claim of flye hundred dollars or over/’ Act July 1, 1898, c. 541, § 25a, 30 Stat. 55S (U. S. Oomp. St. 1001, p. 3432).
This appeal, therefore, must be dismissed for want of jurisdiction; and it is so ordered.